DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 18 recite the limitation "the resin annular body" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12, 13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP 2015-107719).
As best depicted in Figures 1-3, Matsuda is directed to a tire construction comprising a plurality of rubber coated belt layers.  The tire of Matsuda further includes a resin layer 9 (91 or 92) that is arranged radially inward of said belt layers, as well as a rubber layer 9a sandwiched between said belt layers and said resin layer (corresponds with claimed cushion rubber).
In terms of the mechanical properties of said resin layer, any number of thermoplastic resins disclosed by Matsuda would have a modulus greater than that of a standard or conventional belt topping rubber.  Exemplary materials include PVC, PBT, PEN, PET, and PVA (Page 3).  It is emphasized that such thermoplastic materials would be recognized as being more rigid or stiff than the common rubber materials used to form tire belt layers.
Lastly, regarding claim 1, rubber layer 9a essentially functions as an adhesive between a thermoplastic sheet and a surrounding tire member.  Based on this, one would not expect rubber layer 9a to contribute superior mechanical properties to the tire construction, as compared to the belt topping rubber layer.  It is emphasized that the belt layer (combination of cords and topping rubber) is a fundamental tire component that provides reinforcement under a ground contact region.  As such, it reasons that the belt topping rubber would demonstrate superior mechanical properties, such as modulus, as compared to rubber layer 9a.
With respect to claim 2, said resin layers are circumferentially continuous.
Regarding claims 3 and 8, resin layers 91 and 92 are radially inside belt layers 7.
With respect to claims 4 and 18, Figures 2 and 3 depict a tire construction in which resin layers 91 and 92 extend radially inward and thus include reduced diameter portions (extent of resin layers that constitute the reduced diameter portion can be arbitrarily selected).  Also, rubber layer 9a is positioned between a belt end and said resin layers in the “reduced diameter portion).  Again, Figures 2 and 3 clearly depict a resin layer having a reduced diameter when moving in an axially outward direction.    
As to claims 5, 9, 12, and 19, the claims are directed to the method of manufacture and fail to further define the structure of the claimed tire article.
With respect to claims 6, 10, 13, 15, and 20, respective resin layers extend axially beyond ends of belts 7.
Allowable Subject Matter
Claims 7, 11, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 9, 2022